Case 1:19-md-02902-RGA Document 36 Filed 10/01/19 Page 1 of 2 PageID #: 235



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 MERCK SHARP & DOHME CORP.,                        )
                                                   )
                       Plaintiff,                  )      C.A. No. 19-310 (RGA)
                                                   )
        v.                                         )
                                                   )
 ALVOGEN PINE BROOK LLC F/K/A                      )
 ALVOGEN PINE BROOK, INC.,                         )
 ALVOGEN MALTA OPERATIONS LTD.,                    )
                                                   )
                       Defendants.                 )

                                     NOTICE OF SERVICE

       PLEASE TAKE NOTICE that on September 30, 2019, true and correct copies of (1)

Defendants Alvogen Pine Brook LLC and Alvogen Malta Operations Ltd.’s Objections and

Responses to Plaintiff’s First Set of Interrogatories (Nos. 1-6) and (2) Defendants Alvogen Pine

Brook LLC and Alvogen Malta Operations Ltd.’s Objections and Responses to Plaintiff’s First Set

of Requests for Production (Nos. 1-78)were caused to be served on the following counsel as

indicated:

         BY ELECTRONIC MAIL                      BY ELECTRONIC MAIL
         Michael P. Kelly                        Bruce R. Genderson
         Daniel M. Silver                        Jessamyn S. Berniker
         Alexandra M. Joyce                      Stanley E. Fisher
         McCarter & English, LLP                 Alexander S. Zolan
         Renaissance Centre                      Shaun P. Mahaffy
         405 N. King Street, 8th Floor           Anthony H. Sheh
         Wilmington, DE 19801                    Jingyuan Lu
                                                 Williams & Connolly LLP
                                                 725 Twelfth Street, N.W.
                                                 Washington, DC 20005
Case 1:19-md-02902-RGA Document 36 Filed 10/01/19 Page 2 of 2 PageID #: 236



                                         /s/ Kelly E. Farnan
                                         Kelly E. Farnan (#4395)
                                         Renée M. Mosley (#6442)
OF COUNSEL:                              Richards, Layton & Finger, P.A.
                                         One Rodney Square
Matthew J. Becker                        920 N. King Street
AXINN, VELTROP & HARKRIDER LLP           Wilmington, DE 19801
90 State House Square                    (302) 651-7700
Hartford, CT 06103-3702                  farnan@rlf.com
(860) 275-8100                           mosley@rlf.com
mbecker@axinn.com
                                         Attorneys for Defendants
Brett Garrison                           Alvogen Pine Brook LLC and
AXINN, VELTROP & HARKRIDER LLP           Alvogen Malta Operations Ltd.
950 F St NW
Washington, DC 20004
(202) 912-4700
bgarrison@axinn.com

Dated: September 30, 2019




                                     2
